In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1137V
                                          UNPUBLISHED


    DONNA BURKE,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: February 22, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On September 3, 2020, Donna Burke filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (SIRVA) after receiving an influenza (“flu”) vaccination on
November 3, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 16, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a right SIRVA. On February 18, 2022, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$83,654.66. Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Accordingly, pursuant to the terms stated in the attached Proffer, I award Petitioner
a lump sum payment of $83,654.66 in the form of a check payable to Petitioner. This
consists of (1) $82,500.00 for pain and suffering and (2) $1,154.66 for past
unreimbursed medical expenses. Id. at 1-2.

     These amounts represent compensation for all damages that would be available
under Section 15(a). Id. at 2.

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************************
DONNA BURKE,                        *
                                    *
                  Petitioner,       *                No. 20-1137V
                                    *                Chief Special Master Corcoran
v.                                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On September 3, 2020, Donna Burke (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine she received on November 2, 2019. Petition at 1. On December 15, 2021,

respondent filed a Rule 4(c) Report, conceding that petitioner’s claim meets the Table criteria for

a SIRVA injury. ECF No. 24. On December 16, 2021, the Court issued a Ruling on Entitlement

finding petitioner entitled to compensation under the Vaccine Act. ECF No. 25.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

the following, and requests that the Chief Special Master’s decision and the Court’s judgment

award:

            a. a lump sum payment of $82,500.00, which represents compensation for pain and
               suffering, see 42 U.S.C. § 300aa-15(a)(4), and
           b. a lump sum payment of $1,154.66, which represents compensation for past
              unreimbursed medical expenses, see 42 U.S.C. § 300aa-15(a)(1).

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $83,654.66, in the

form of a check payable to petitioner. Petitioner agrees.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      TRACI R. PATTON
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      /s/ DEBRA A. FILTEAU BEGLEY
                                                      DEBRA A. FILTEAU BEGLEY
                                                      Senior Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Phone: (202) 616-4181
Dated: February 18, 2022


1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                                                 2